Petition for writ of certio-rari to the Court of Criminal Appeals of Texas granted limited to Question 2 presented by the petition which reads as follows:
“Whether the action of the trial court, over petitioner’s continued objection, denied him due process of law and equal protection of the laws under the Fourteenth Amendment to the Constitution of the United States, in requiring petitioner to submit to live television of his trial, and in refusing to adopt in this all out publicity case, as a rule of trial procedure, Canon 35 of the Canons of Judicial Ethics of the American Bar Association, and •instead adopting and following, over defendant’s objection, Canon 28 of the Canons of Judicial Ethics, since approved by the Judicial Section of the integrated (State agency) State Bar of Texas.”